Upon reargument, order insofar as it denies defendant’s motion for a summary judgment under rule 113 of the Rules of Civil Practice, affirmed, and order insofar as it denies defendant’s motion under rule 112 of the Rules of Civil Practice, reversed on the law, without costs of this appeal to either party, and motion granted, without costs, with leave to the plaintiff to serve an amended complaint within twenty days after service of a copy of the order herein. AH concur. (The order denies defendant’s motion for summary judgment and for dismissal of the complaint.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ. [See ante, pp. 847, 870.]